MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                    FILED
this Memorandum Decision shall not be                                Jan 31 2020, 9:44 am
regarded as precedent or cited before any
                                                                          CLERK
court except for the purpose of establishing                          Indiana Supreme Court
                                                                         Court of Appeals
the defense of res judicata, collateral                                    and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
David W. Stone IV                                        Curtis T. Hill, Jr.
Anderson, Indiana                                        Attorney General

                                                         Megan M. Smith
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Jacob D. Hudson,                                         January 31, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-1921
        v.                                               Appeal from the Madison Circuit
                                                         Court
State of Indiana,                                        The Honorable Mark Dudley,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         48C06-1811-F4-2954



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-1921 | January 31, 2020              Page 1 of 5
                                             Case Summary
[1]   Jacob D. Hudson appeals the trial court’s order revoking his placement in

      community corrections and committing him to the Indiana Department of

      Correction (“DOC”) to execute the remainder of his two-year sentence. He

      asserts that the trial court abused its discretion in ordering the execution of his

      sentence in the DOC. Finding no abuse of discretion, we affirm.


                                 Facts and Procedural History
[2]   In November 2018, the State charged Hudson with level 4 felony arson and

      level 6 felony auto theft. Hudson agreed to plead guilty to both crimes as level

      6 felonies on April 26, 2019. Pursuant to the plea agreement, the trial court

      sentenced Hudson to two years of in-home detention.


[3]   A little over a month later, the State filed a motion for revocation of community

      corrections placement alleging that Hudson violated the terms and conditions

      of his placement by failing to obtain a substance abuse evaluation, testing

      positive for methamphetamine, failing to pay home detention fees, and failing

      to submit to a requested drug screen. The State subsequently filed an amended

      notice of violation to include additional allegations that Hudson committed

      new criminal offenses by possessing a syringe and narcotics, testing positive for

      amphetamine, norfentanyl, and norbuprenorphine, and failing to pay urine

      drug screen fees.


[4]   During an evidentiary hearing on the State’s motion, Hudson admitted to

      violating his placement by using methamphetamine and norfentanyl, failing to

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1921 | January 31, 2020   Page 2 of 5
      submit to requested drug screening, and failing to pay home detention and drug

      screen fees. The State dismissed the allegations that Hudson used amphetamine

      and norbuprenorphine, and that he failed to obtain a substance abuse

      evaluation. Hudson denied committing a new criminal offense. The State

      presented evidence that on May 31, 2019, Anderson Police Department officers

      found Hudson unresponsive in a pickup truck that had crashed into a bridge

      railing. A syringe was located next to Hudson in the truck. Because officers

      believed that Hudson was overdosing, they removed him from the truck and

      administered a dose of Narcan. Hudson woke up and was transported to the

      hospital. Officers found heroin in the pickup truck.


[5]   At the conclusion of the hearing, the trial court accepted Hudson’s admissions

      to violating the terms and conditions of his placement and further concluded

      that the State had met its burden to prove, by a preponderance of the evidence,

      that Hudson had committed the new crimes of unlawful possession of a syringe

      and possession of a narcotic drug. Before the trial court announced its sanction

      for Hudson’s violations, Hudson requested that he be permitted to serve the

      remaining six months of his executed sentence, or at least the last ninety days,

      in an inpatient treatment facility to address his addiction issues. The trial court

      rejected Hudson’s request and instead ordered Hudson to serve the remainder

      of his sentence in the DOC. This appeal ensued.


                                     Discussion and Decision
[6]   Hudson contends that the trial court abused its discretion in ordering a fully

      executed sentence in the DOC as a sanction for his violation of his placement in
      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1921 | January 31, 2020   Page 3 of 5
      community corrections. We begin by noting that placement in community

      corrections is a “matter of grace” and a “conditional liberty that is a favor, not a

      right.” Toomey v. State, 887 N.E.2d 122, 124 (Ind. Ct. App. 2008) (quoting

      Million v. State, 646 N.E.2d 998, 1001 (Ind. Ct. App.1995)). Further, “[b]oth

      probation and community corrections programs serve as alternatives to

      commitment in the DOC and both are made at the sole discretion of the trial

      court.” Holmes v. State, 923 N.E.2d 479, 482 (Ind. Ct. App. 2010).


[7]   This Court treats a petition to revoke placement in a community corrections

      program the same as a petition to revoke probation. Cox v. State, 706 N.E.2d
547, 549 (Ind. 1999). We review a trial court’s sentencing decision in a

      probation revocation proceeding for an abuse of discretion. Puckett v. State, 956
N.E.2d 1182, 1186 (Ind. Ct. App. 2011). An abuse of discretion occurs when

      the decision is clearly against the logic and effect of the facts and circumstances

      before the court. Id. Upon finding a community corrections violation, the trial

      court at its discretion may impose one or more of the following sanctions: (1)

      change the terms of the placement; (2) continue the placement; or (3) revoke the

      placement and commit the person to the DOC for the remainder of the

      sentence. Ind. Code § 35-38-2.6-5.


[8]   Here, the trial court revoked Hudson’s placement and committed him to the

      DOC for the remaining six months of his sentence. In rejecting his request to

      instead execute the remainder of his sentence, or at least a portion thereof, in a

      treatment facility to address his addiction issues, the trial court emphasized

      Hudson’s extensive history with the criminal justice system and noted that he

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1921 | January 31, 2020   Page 4 of 5
      had previously received services through drug court, purposeful incarceration,

      CTP, COS, and in-home detention. Tr. Vol. 2 at 25. 1 Rather than successfully

      complete any of those programs, Hudson repeatedly accumulated new criminal

      charges. Hudson acknowledged, “I know that my past hasn’t really reflected

      anything probably good.” Id. at 27. The trial court observed, “[Y]ou’ve been

      given lots of chances[,]” and noted, “In my estimation other Judges have

      already provided you everything that’s possible in the community and so I’m

      left with revoking your [placement] to the Department of Correction based on

      your admissions and the Court’s finding.” Id. at 30. Under the circumstances,

      we cannot say that the trial court abused its discretion when it revoked

      Hudson’s placement and ordered him to execute the remainder of his sentence

      in the DOC.


[9]   Affirmed.


      May, J., and Pyle, J., concur.




      1
          CTP stands for community transition program. COS stands for continuum of sanctions.



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1921 | January 31, 2020          Page 5 of 5